Citation Nr: 1605899	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), as secondary to diabetes mellitus and PTSD.

3.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence of record reflects it is at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The claim of entitlement to service connection for erectile dysfunction has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria and Analysis

The Veteran asserts that he has erectile dysfunction that is caused or aggravated by his service-connected diabetes mellitus.  For the reasons that follow, the Board finds that service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A June 2011 VA examiner found the Veteran had a diagnosis of erectile dysfunction.  The VA examiner opined that the erectile dysfunction was less likely than not due to diabetes mellitus, type II, as he had erectile dysfunction for 10 plus years preceding the diagnosis of diabetes mellitus.  

The VA examiner further opined that "It is at least as likely as not that the Veteran's [diabetes mellitus] aggravated his [erectile dysfunction.]"  The examiner noted that the Veteran's diabetes mellitus and pre-diabetic period would have worsened the Veteran's erectile dysfunction via the neurovascular damage done with any period of abnormal blood sugars.  The examiner noted that he could not state without resorting to mere speculation, what the baseline manifestations of the Veteran's erectile dysfunction would  be due only to his multiple non-diabetic cause, without the diabetes mellitus, nor what increased manifestations were proximately due to his diabetes mellitus as these processes developed synergistically, each impacting and worsening the other.  The VA examiner stated that it was also impossible to know how his erectile dysfunction would have progressed over time without the aggravation of his diabetes mellitus.  The Veteran's private medical records indicate that his erectile dysfunction was fairly severe in 1995.

Although the VA examiner was unable to quantify the exact amount of aggravation, the examiner clearly opined that the erectile dysfunction was at least as likely as not aggravated by his service-connected diabetes mellitus, and provided a rationale for the opinion.  Thus, the Board finds the opinion to be probative.  The exact baseline level of severity and amount of aggravation is a rating issue and does not preclude the grant of secondary service connection.  There is no other evidence of record contradicting the June 2011 VA examiner's opinion.  

Based on a review of the evidence of record, the Board finds that service connection for erectile dysfunction is warranted, secondary to service-connected diabetes mellitus.  The June 2011 VA examination report indicated the Veteran had erectile dysfunction that was aggravated by his diabetes mellitus.  The Board finds the report to be highly probative.  There are no other contradicting opinions.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for erectile dysfunction.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


REMAND

The Board finds that the claims for GERD and an acquired psychiatric disability must be remanded for additional development.  In regard to the Veteran's claim for entitlement to service connection for GERD, the June 2011 VA examiner noted the Veteran's GERD had been "present for more than 25 years, less likely than not to be due to [diabetes mellitus]."  As noted above, service connection is warranted if a service-connected disability causes or aggravates another disability.  The VA examiner did not address whether the Veteran's GERD was aggravated by his service-connected diabetes mellitus.  Therefore, the opinion is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the issue must be remanded for a new opinion.  Additionally, the VA examiner asserted that his GERD was also secondary to PTSD.  It is thus inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder, which is also being remanded.

The evidence in the claims file, including the June 2011 VA examination report, indicates the Veteran has not been diagnosed with an acquired psychiatric disorder.  In a June 2014 substantive appeal, the Veteran stated that he was in the process of obtaining a mental health diagnosis for PTSD from the Roseburg VA.  The most recent VA treatment records in the claims file are from May 2014.  As the Veteran indicated he was seeking mental health treatment at VA, VA treatment records from May 2014 to present are pertinent to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Accordingly, the claim must be remanded to obtain the Veteran's most recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from May 2014 to present, including records from the Roseburg, Oregon, VA, and any mental health records.  If no records are available, the claims folder must indicate this fact.

2.  Then, forward the virtual claims file to a VA clinician of appropriate expertise to provide an opinion as to whether the Veteran's GERD was caused or aggravated by his service-connected diabetes mellitus, to include his medication for diabetes mellitus.

If the Veteran's VA treatment records indicate he has been diagnosed with an acquired psychiatric disorder, address whether the Veteran's GERD is caused or aggravated by the disorder.

If the VA clinician determines that an examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, if the Veteran's VA treatment records indicate the Veteran has been diagnosed with an acquired psychiatric disability, to include PTSD, provide the Veteran with a VA examination to address whether it is at least as likely as not (at least a 50 percent probability) that the acquired psychiatric disorder is related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for GERD, secondary to diabetes mellitus.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


